Order entered February 7, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01530-CV

   IN THE ESTATE OF ROBERTO REFUGIO DE JESUS GONZALEZ BARRERA,
                            DECEASED

                         On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. PR-14-02697-1

                                         ORDER
       Before the Court is the February 6, 2019 request of Jackie Galindo, Official Court

Reporter for Probate Court No. 1, for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to March 11, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE